J?ratt, J.
The court at special term is correct in holding that no increased: responsibility devolved upon the trust company by the surrogate’s order that, the fund should remain in its custody. That order merely ratified and perpetuated a situation already created by agreement of the parties, and affords no reason for increasing the compensation of the depositories. If their agreed compensation was adequate during the life-time of George D; Bogers, no reason is perceived why it should be inadequate after the appointment of his administrator. The source of the trusteeship was changed, but the trustee was the same, and we think the estate should have the advantage of the-contract made while he was acting under his original authority. The judgment must be affirmed, with costs.